UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISRAEL ANTONIO CABRERA, a/k/a Jose Antonio Cabrera, a/k/a
Isareal Antonnio Cabrera, a/k/a Isareal Antonio Cabrera,
a/k/a Israel Cabrera, a/k/a Israel A. Cabrera, a/k/a Isreal
A. Cabrera, a/k/a Jose N. Campos, a/k/a Israel Cabrara,
a/k/a X Israel, a/k/a Jose Campos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cr-00410-AJT-1)


Submitted:   May 27, 2011                     Decided:   June 7, 2011


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant. Priya B.
Viswanath, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Israel Antonio Cabrera appeals from his conviction for

illegal reentry in violation of 8 U.S.C. § 1326(a) (2006) and

the    resulting         sixty-six-month          sentence         imposed.              Counsel    has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for

appeal.       Cabrera did not file a pro se supplemental brief.                                    The

Government elected not to file a brief.                          We affirm.

               In reviewing the sufficiency of the evidence following

a conviction, the court is to construe the evidence in the light

most favorable to the Government, assume its credibility, and

draw    all    favorable       inferences.                 We   will      sustain         the    jury’s

verdict    if      any    rational       trier        of    fact     could      have       found   the

essential       elements       of    the    crime          charged       beyond      a    reasonable

doubt.     United States v. Collins, 412 F.3d 515, 519 (4th Cir.

2005);    United      States        v.   Lomax,        293      F.3d     701,       705    (4th    Cir.

2002).        We    have     reviewed       the       record       and       find    the    evidence

sufficient to convict Cabrera.

               A    review     of     the   record          also        reveals      no    error    in

sentencing.          When determining a sentence, the district court

must   calculate         the   appropriate            advisory         Sentencing         Guidelines

range and consider it in conjunction with the factors set forth

in 18 U.S.C. § 3553(a) (2006).                        Gall v. United States, 552 U.S.

38,    49-50       (2007).          Appellate         review       of    a    district          court’s

                                                  2
imposition    of   a     sentence,   “whether     inside,    just    outside,    or

significantly outside the Guidelines range,” is for abuse of

discretion.        Id.    at   41.      The   district   court      followed    the

necessary procedural steps in sentencing Cabrera, appropriately

treating     the     Sentencing      Guidelines     as     advisory,    properly

calculating    and     considering      the   applicable     Guidelines    range,

considering    Cabrera’s       request    for   a   downward     variance,      and

weighing the relevant § 3553(a) factors.                    The court provided

thorough     reasoning      for   the    below-Guidelines      sentence.         We

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cabrera’s conviction and sentence.                         This

court requires that counsel inform Cabrera, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Cabrera requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Cabrera.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4